                          Case 4:18-cr-00168-JD Document 55 Filed 12/02/20 Page 1 of 5

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                v.                                            )
                       Sakander Sultan Amin                                   )    USDC Case Number: CR-18-00168-001 JD
                                                                              )    BOP Case Number: DCAN418CR00168-001
                                                                              )    USM Number: 59833-112
                                                                              )    Defendant’s Attorney: Hanni Fakhoury (AFPD)

  THE DEFENDANT:
         admitted guilt to violation of condition(s): 3-9 of the term of supervision.
         was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   Three                          Failed to Notify of Law Enforcement Contact                                 07/12/2019
   Four                           Failed to Comply with Home Detention Conditions                             09/03/2019
   Five                           Failed to Answer All Questions Truthfully                                   06/26/2020
   Six                            Shall Not Possess a Controlled Substance                                    07/01/2020
   Seven                          Shall Not Possess a Controlled Substance                                    07/01/2020
   Eight                          Failed to Answer All Questions Truthfully                                   07/01/2019
   Nine                           Failed to Answer All Questions Truthfully                                   07/01/2020
  The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) 1-2 and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  11/17/2020
   Last Four Digits of Defendant’s Soc. Sec. No.: 7314                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1984
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable James Donato
   Dublin, California                                                             United States District Judge
                                                                                  Name & Title of Judge

                                                                                  12/2/2020
                                                                                  Date Signed
                        Case 4:18-cr-00168-JD Document 55 Filed 12/02/20 Page 2 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Sakander Sultan Amin                                                                               Judgment - Page 2 of 5
CASE NUMBER: CR-18-00168-001 JD

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: 18 months
        imprisonment to be served consecutively to any custody sentence imposed in San Mateo County Superior Court Case No.
        19NF010474A.


       The Court makes the following recommendations to the Bureau of Prisons: housed in a facility within the Northern District of
       California

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at __________          am          pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at __________           am       pm     on ____________ (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:


         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                   DEPUTY UNITED STATES MARSHAL
                        Case 4:18-cr-00168-JD Document 55 Filed 12/02/20 Page 3 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Sakander Sultan Amin                                                                              Judgment - Page 3 of 5
CASE NUMBER: CR-18-00168-001 JD

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 24 months

                                     MANDATORY CONDITIONS OF SUPERVISION
 1)    You must not commit another federal, state or local crime.
 2)    You must not unlawfully possess a controlled substance.
 3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
                    future substance abuse. (check if applicable)
 4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
                        Case 4:18-cr-00168-JD Document 55 Filed 12/02/20 Page 4 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Sakander Sultan Amin                                                                                 Judgment - Page 4 of 5
CASE NUMBER: CR-18-00168-001 JD

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
4)       You must follow the instructions of the probation officer related to the conditions of supervision.
5)       You must answer truthfully the questions asked by your probation officer.
6)       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
         view.
8)       You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
         so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
         where you work or anything about your work (such as your position or your job responsibilities), you must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
         possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
9)       You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
         communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
         probation officer.
10)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
12)      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).


         If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
         person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
         that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.




 (Signed)
              Defendant                                                         Date


              U.S. Probation Officer/Designated Witness                         Date
                        Case 4:18-cr-00168-JD Document 55 Filed 12/02/20 Page 5 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Sakander Sultan Amin                                                                                   Judgment - Page 5 of 5
CASE NUMBER: CR-18-00168-001 JD

                                         SPECIAL CONDITIONS OF SUPERVISION
Prior Conditions

 1.   The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or any
      other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable suspicion,
      without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn other residents
      that the premises may be subject to searches pursuant to this condition.

 2.   The defendant shall provide the probation officer with access to any requested financial information.

 3.   As directed by the probation officer, the defendant shall participate in an outpatient correctional treatment program to obtain
      assistance for drug or alcohol abuse.

 4.   As directed by the probation officer, the defendant shall participate in a program of testing (i.e. breath, urine, sweat patch, etc.) to
      determine if he has reverted to the use of drugs or alcohol.

 5.   The defendant shall register, as required in the jurisdiction in which he resides, as a drug offender.

Additional Conditions

 6.   You must submit to a search of your person, residence, office, vehicle, or any property under your control. Such a search shall be
      conducted by a United States Probation Officer or any federal, state or local law enforcement officer at any time with or without
      suspicion. Failure to submit to such a search may be grounds for revocation; you shall warn any residents that the premises may
      be subject to searches.

You must pay the total criminal monetary penalties as originally imposed, less any payments already received:

         Special Assessment: $ None          Fine: $ None       Restitution: $ None
